PALMORE, Chief Justice.
The respondent insurance carrier, having paid two workers’ compensation claims to-talling $986.95, brought suit against an alleged third-party tortfeasor for indemnity. The suit was dismissed because the amount of the claim fell below the threshold limit fixed by KRS 304.39-060(2)(b), a part of the “no-fault” Motor Vehicle Reparations Act. The circuit court affirmed, but the Court of Appeals in an unpublished opinion reversed on the theory that the insurance company has an independent common-law right of indemnity which cannot be abolished by statute.
The fundamental issue is the same as in Fireman’s Fund Insurance Company v. Government Employees Insurance Company, Ky., 635 S.W.2d 475, decided today. Our decision in that case requires a reversal in this one.
The decision of the Court of Appeals is reversed and the judgment of the circuit court affirming the trial court is affirmed.
All concur.